Judgment unanimously affirmed. Memorandum: By pleading guilty before the court conducted a hearing on his suppression motion, defendant forfeited his right to appellate review of his contention that voice identifi*990cation evidence should have been suppressed (see, People v Fernandez, 67 NY2d 686; People v Simmons, 121 AD2d 483). Because defendant did not request youthful offender treatment at the time of sentencing, he cannot raise that issue on appeal (see, People v McGowen, 42 NY2d 905, rearg denied 42 NY2d 1015; People v Di Marcantonio, 117 AD2d 612, Iv denied 67 NY2d 882). We cannot conclude that imposition of the bargained-for sentence was harsh and excessive in the circumstances of this case. (Appeal from judgment of Supreme Court, Erie County, Francis, J. — rape, first degree.) Present — Callahan, J. P., Denman, Pine, Balio and Davis, JJ.